Citation Nr: 0033816	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  91-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for shortening of the left 
lower extremity.  



REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from February 1966 February 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, in 
July 1990 that denied service connection for a low back 
disability.  In August 1991, the Board Remanded the case to 
the RO for adjudication of the inextricably intertwined issue 
of entitlement to service connection for shortening of the 
left lower extremity.  A November 1991 rating decision denied 
service connection for shortening of the left lower 
extremity.  In June 1992, the Board again Remanded the case 
for further development of the record.  

In a rating decision in March 1993, the RO granted service 
connection for low back strain.  While that action 
represented a complete grant of the benefits sought as to 
service connection for a low back disability, the veteran 
appealed the assigned rating.  

In October 1995, the Board issued a decision that denied 
service connection for shortening of the left lower extremity 
and Remanded the claim concerning an increased rating for a 
low back disability to the RO for additional evidentiary 
development.  Following the requested development, the RO 
continued to deny the increased rating claim and issued a 
supplemental statement of the case.  Prior to sending the 
case back to the Board, the veteran appealed the Board's 
denial of service connection to the United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In September 1996, the 
Court remanded the case to the Board, pursuant to Appellee's 
Unopposed Motion for Remand and to Stay Further Proceedings.  
The Court noted that the Board's decision had relied on an 
opinion from an Independent Medical Expert (IME) for which 
the Board had impermissibly limited the question posed to the 
IME.  Further, the Court indicated that, while the IME 
indicated that he had reviewed the extensive medical records, 
the opinion did not contain an adequate discussion of the 
nature and extent of the veteran's shell fragment wound 
residuals; also, according to the Court, the opinion did not 
consider the relationship of those wounds to the veteran's 
leg length discrepancy.  The Court remanded the case for 
adjudication of the veteran's service connection claim 
pursuant to the Court's holding in Allen v. Brown, 7 Vet. 
App. 430 (1995) (when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation) and 
Bielby v. Brown, 7 Vet. App. 260 (1994) (a hypothetical IME 
question may not suggest an answer or limit the field of 
inquiry by the expert).  

The Court also noted that examination reports had shown that 
the veteran had painful scar tissue on the left lateral thigh 
and directed that a determination be made as to the veteran's 
entitlement to a separate disability rating, pursuant to the 
Court's holding in Esteban v. Brown, 6. Vet. App. 259 (1994).  
That issue is dealt with in the Remand appended to the prior 
decision as is the issue concerning an increased rating for 
the veteran's back disability, both of which remain pending 
at the RO.  

Moreover, the Board notes the comments by the veteran's 
representative in October 1996, referring to a letter from 
the veteran's wife, received in December 1995, in which she 
made reference to other possible issues.  The 
representative's and the veteran's wife's comments in this 
regard are referred to the RO for appropriate consideration.  

In January 1999, the Board issued another decision in this 
case.  The issues that were before the Board at that time 
also included entitlement to an increased rating for a low 
back disability.  The January 1999 decision denied service 
connection for shortening of the left lower extremity and 
Remanded for further evidentiary development and adjudication 
regarding the issue pertaining to an increased rating for a 
low back disability and also for a separate compensable 
rating for a left thigh scar.  

Subsequently, the veteran appealed the Board's January 1999 
decision to the Court.  Pursuant to a Joint Motion for Remand 
and to Stay Further Proceedings, a December 1999 Order of the 
Court vacated the portion of the Board's decision concerning 
service connection for left leg shortening and remanded the 
case to the Board.  The Joint Motion noted that the Board had 
obtained signed releases from the veteran to obtain medical 
records from Mark F. Rottenberg, M.D., but that those records 
were not obtained or reviewed by the Independent Medical 
Experts (IME) prior to submitting their opinions.  The Joint 
Motion indicated that, therefore, the IMEs did not have the 
"true, complete, and correct" record to review.  (Emphasis 
in the original.)  The Joint Motion stated, therefore, that a 
remand was required to comply with VA's duty to assist.  

The second reason to remand the case provided in the Joint 
Motion was that the Board had furnished the veteran's 
representative, but not the veteran, with copies of the IME 
opinions.  The Joint Motion cited the Court's decision in 
Thurber v. Brown, 5 Vet. App. 119, 126 (1993), for the 
proposition that the Board was required to provide a copy of 
the IME opinions to the veteran himself.  

Finally, the Board notes that the Joint Motion specifically 
indicated that only that portion of the Board's January 1999 
decision that denied service connection for shortening of the 
left lower extremity was vacated.  Therefore, that is the 
only issue currently before the Board for appellate 
consideration.  The issues that were the subject of the 
January 1999 Remand remain in Remand status.  


REMAND

First, the Board is cognizant that the Court's remand 
instructions dictate that the Board furnish the veteran with 
copies of the IME opinions that have been obtained in this 
case.  The Board will, of course, comply with the Court's 
Order.  

The Board would point out, however, that no decision of the 
Court (not even Thurber) has held that notice to a veteran's 
representative is insufficient to satisfy the requirement 
that a veteran must be notified of evidence the Board would 
consider in his appeal.  While the Joint Motion cited 
language in the Court's Thurber decision for the proposition 
that the veteran himself must be notified, the emphasis in 
that decision (and in all subsequent decisions) was more 
precisely on the notice requirement, rather than on who must 
be notified.  It is a well established rule of law that a 
party is considered to have notice of all facts, notice of 
which can be charged to his or her attorney.  Irwin v. 
Department of Veterans Affairs, 498 U.S. 89, 92 (1990).  
Pursuant to that principle, courts have held that a statute 
requiring that a document be provided to or received by a 
represented individual may be satisfied when the document is 
provided to or received by the representative.  See, e.g., 
Jones Stevedoring Co. v. Director, Office of Workers 
Compensation Programs, 133 F.3d 683 (9th Cir. 1997); Decker 
v. Anheuser-Busch, 632 F.2d 506 (5th Cir. 1982).  In Irwin, 
the Supreme Court stated that, "[i]f Congress intends to 
depart from the common and established practice of providing 
notification through counsel, it must do so expressly."  
Irwin, 498 U.S. at 93 (citing Decker, 632 F.2d at 1224).  

The law (38 U.S.C.A. § 7109(c)) states, in pertinent part, 
that: 

The Board shall furnish a claimant with 
notice that an advisory medical opinion 
has been requested under this section 
with respect to the claimant's case and 
shall furnish the claimant with a copy of 
such opinion when it is received by the 
Board.  

The Board would also point out (as it did in the January 1999 
decision) that 38 C.F.R. § 20.903 (2000) specifically states 
that:

When an opinion is requested by the Board 
pursuant to Rule 901 (Sec. 20.901 of this 
part), the Board will notify the 
appellant and his or her representative, 
if any.  When the opinion is received by 
the Board, a copy of the opinion will be 
furnished to the appellant's 
representative or, subject to the 
limitations provided in 
38 U.S.C. 5701(b)(1), to the appellant if 
there is no representative.  A period of 
60 days from the date of mailing of a 
copy of the opinion will be allowed for 
response.  The date of mailing will be 
presumed to be the same as the date of 
the letter or memorandum which 
accompanies the copy of the opinion for 
purposes of determining whether a 
response was timely filed.

Further, a precedent opinion by VA's General Counsel, 
VAOPGCPREC 14-98, held that providing an IME opinion to the 
claimant's representative, in accordance with § 20.903, 
satisfies the requirement in 38 U.S.C. § 7109(c) that the 
Board furnish the claimant with a copy of the opinion.  

It should be noted that, in consideration of appeals, the 
Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2000).  Therefore, the Board believes now, 
as it did in January 1999, that furnishing copies of the IME 
opinions only to the veteran's accredited representative was 
in full compliance with the law; however, it is also 
recognized that compliance with the law of the case is 
mandatory.  

Concerning the other reason for remand stated in the Joint 
Motion, the Board notes that the veteran's attorney has 
provided the Board with a copy of the entire medical file of 
Dr. Rottenberg.  Neither the veteran nor his attorney has 
indicated that any other evidence is available or pertinent 
to his claim.  Nevertheless, because additional, pertinent 
evidence has been added to the record since the last 
supplemental statement of the case in this case and because 
neither the veteran nor his attorney has waived initial 
consideration of that evidence by the RO, this case must be 
Remanded so that the RO can consider that evidence in the 
first instance, in conjunction with all of the other evidence 
of record.  38 C.F.R. § 20.1304(c) (2000).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons also, a Remand is required.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should mail a copy of each of 
the IME opinions that have been obtained 
in this case (March 1995, April 1998, and 
November 1998) to the veteran and to his 
attorney and they should be given the 
opportunity to respond and/or submit 
additional evidence.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should then again consider the 
veteran's claim for service connection 
for shortening of the left leg, on the 
basis of direct service incurrence, as 
well as by aggravation by a service-
connected disability (pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995)).  That 
consideration should include all evidence 
added to the record since the last 
supplemental statement of the case, 
specifically the records of 
Dr. Rottenberg (received in November 
2000) and the IME opinions.  If action 
taken remains adverse to the veteran, he 
and his attorney should be furnished with 
a supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



